DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buscemi et al. (US 10,415,980) in view of Rittle et al. (US 2007/0286136).
Referring to Claim 1, Buscemi teaches an electronic device comprising:
a housing (see 102 of fig.1 where cell phones, laptops and tablets all have housings);
a user interface exposed through a portion of the housing (see 102 of fig. 1 where cell phones, laptops, and tablets are known in the art in general to have user interfaces exposed through part of the housing);
at least one communication circuit configured to discover and connect to another electronic device wirelessly without an access point or a base station (see 102 directly communicating 151, 152, and 154 with 108, 110, and 112 in fig. 1);
at least one processor operatively connected with the user interface and the communication circuit (see 406 of fig. 4); and

wherein, when being executed, the memory stores instructions that cause the processor to receive multimedia data from an external server after detecting the at least one second beacon signal, and to output at least one of an audio, an image, or a video based at least in part on the multimedia data (see col. 12, line 55 to col. 13, line 14 noting that the device detects a beacon during a given time that includes video content that is outputted on the user device).
Buscemi does not teach transmitting a plurality of first beacon signals for wireless connection by using the communication circuit during first time periods, to detect at least one second beacon signal for wireless connection, transmitted from an external device, by using the communication circuit, during one period of second time periods which are different from the first time periods. Rittle teaches transmitting a plurality of first beacon signals for wireless connection by using the communication circuit during first time periods (paragraph 49 noting the transmitting of a beacons during a first time period), to detect at least one second beacon signal for wireless connection, transmitted from an external device, by using the communication circuit, during one period of second time periods which are different from the first time periods (paragraph 51 noting the receiving of response beacon during a second time period and paragraph 50 which shows that the second time period is shorter than a first time period). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rittle to the device of Buscemi in order to save power by preventing needless transmitting and receiving.
Claim 9 has similar limitations as claim 1.

Referring to Claims 3 and 11, Buscemi also teaches determine that the at least one second beacon signal is not detected anymore, and, when it is determined that the at least one second beacon signal is not detected anymore, to stop outputting at least one of the audio, the image, or the video (see col. 12, line 55 to col. 13, line 14 noting that the detection depends on the proximity when out of proximity the video does not transmit).
Referring to Claims 4 and 12, Rittle also teaches the plurality of first beacon signals comprising first information regarding the electronic device, and the first information comprises at least one of a MAC address of the electronic device, or a UUID of the electronic device (paragraph 46).
Referring to Claim 5, Buscemi also teaches the user interface further comprising a speaker, and wherein the multimedia data comprises at least one of sound data or music data (see col. 13, lines 8-13 noting that the user hearing stories inherently implies sound data from a speaker on a user device).
Referring to Claim 6, Buscemi also teaches a display, and wherein the multimedia data comprises at least one of image data or video data (see col. 12, line 55 to col. 13, line 14 noting video data).

Referring to Claims 8 and 16, Rittle also teaches the plurality of first beacon signals comprise the identities (paragraph 41).
Referring to Claim 13, Buscemi also teaches the multimedia data is determined based at least in part on profile information of a user of the external device (see col. 6, lines 18-22 noting user record).

Claims 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buscemi and Rittle and further in view of Lepp et al. (US 2018/0262865).
Referring to Claim 14, the combination of Buscemi and Rittle does not teach the electronic device configured to support BLE. Lepp teaches the electronic device configured to support BLE (paragraph 122). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lepp to the modified device of Buscemi and Rittle in order to reduce latency in communications.
Referring to Claims 17 and 18, Lepp also teaches the electronic device configured to support NAN (paragraph 163).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648